Citation Nr: 1033606	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-36 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 0 percent for 
service-connected left knee patellofemoral pain syndrome.  

2.  Entitlement to an initial rating in excess of 0 percent for 
service-connected chronic migraine headaches.  

3.  Entitlement to service connection for left earache with 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from January 2003 to February 
2007.

The rating issues come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The issue of entitlement to service connection for left earache 
with tinnitus comes before the Board on appeal from a November 
2007 rating decision by an RO of the VA.  The Veteran's notice of 
disagreement was received in April 2008.  A statement of the case 
was issued in October 2008, and a substantive appeal was received 
in November 2008.  

Although the Veteran's notice of disagreement imitated an appeal 
as to two other issues, which were denied in the September 2007 
rating decision, the Veteran's substantive appeal expressly 
limited the appeal to three of the issues listed on the first 
page of this decision.

The issue of entitlement to an initial rating in excess of 0 
percent for service-connected chronic migraine headaches is 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee patellofemoral pain 
syndrome is manifested by complaints of pain, range of motion 
from 0 to 140 degrees, with no recurrent subluxation or lateral 
instability and no x-ray evidence of arthritis.

2.  The Veteran's tinnitus was manifested during her active duty 
service. 

3.  There is no current disability manifested by left ear ache. 




 CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation for 
the Veteran's service-connected left knee patellofemoral pain 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Codes 5299-
5257 (2009).

2.  Tinnitus was incurred in the Veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  Disability manifested by left ear ache was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in March 2007.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.

Since the issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of service 
connection (for which a VCAA letter was duly sent in March 2007), 
another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 
2003).  It appears that the United States Court of Appeals for 
Veterans Claims has also determined that the statutory scheme 
does not require another VCAA notice letter in a case such as 
this where the Veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, and afforded the Veteran a VA examination 
in April 2007.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran and her representative 
have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the left knee, left ear ache and tinnitus issues at this time.

Increased Rating for Left Knee Disability

The present appeal involves the Veteran's claim that the severity 
of her service-connected left knee patellofemoral pain syndrome 
warrants a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 126.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.   

The Veteran's service-connected patellofemoral pain syndrome left 
knee has been rated by the RO under the provisions of Diagnostic 
Code 5299-5257.  

Diagnostic Code 5299 indicates that the patellofemoral pain 
syndrome left knee is rated by analogy under a closely related 
injury (Diagnostic Code 5257-impairment of the knee) in which 
the functions affected, the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20.  

Under Diagnostic Code 5257, a rating of 10 percent is warranted 
when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating is warranted when there is 
moderate recurrent subluxation or lateral instability of the 
knee; and a 30 percent rating is warranted when there is severe 
recurrent subluxation or lateral instability of the knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5257. 
  
Turning to other Diagnostic Codes applicable to knee 
disabilities, the Board notes that a 30 percent disability rating 
is warranted under Diagnostic Code 5256 when there is ankylosis 
of the knee with favorable angle in full extension or in slight 
flexion between 0 and 10 degrees.  Under Diagnostic Code 5258, a 
20 percent disability rating is available for dislocated 
semilunar cartilage with frequent episodes of "locking," pain, 
and effusion into the joint.  A 10 percent rating is warranted 
for symptomatic removal of semilunar cartilage under Diagnostic 
Code 5259.  Diagnostic Code 5260 provides that a 0 percent rating 
is warranted for flexion limited to 60 degrees; and 10 percent 
rating is warranted for flexion limited to 45 degrees.  A 0 
percent disability rating is allowed for extension limited to 5 
degrees; and 10 percent disability rating is allowed under 
Diagnostic Code 5261 when extension of the leg is limited to at 
least 10 degrees.  A 10 percent disability rating is available 
under Diagnostic Code 5262 when there is malunion of the tibia 
and fibula with slight knee or ankle disability.  A 10 percent 
rating is warranted for genu recurvatum pursuant to Diagnostic 
Code 5263.  38 C.F.R. § 4.71(a), Diagnostic Codes 5256, 5258, 
5259, 5260, 5261, 5262 and 5263.  

The Board notes that normal flexion of the knee is to 140 
degrees, and normal extension of the knee is to 0 degrees.  38 
C.F.R. § 4.71, Plate II.

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  

Pursuant to Diagnostic Code 5003, arthritis established by x-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  In the absence of 
limitation of motion, x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of two or more major 
joints or two or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Further, the Board notes that separate ratings may be assigned 
for knee disability under Diagnostic Codes 5003 and 5257 where 
there is x-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 23-
97 and VAOPGCREC 9-98.  The opinions of the VA's General Counsel 
appear to require persuasive evidence that a claimant actually 
suffers from the symptomatology set forth in the different rating 
codes before separate ratings may be assigned.

After reviewing the evidence, the Board finds that the 
preponderance of such evidence is against entitlement to a 
compensable rating for left knee disability at this time.  The 
only documented symptoms is pain.  However, VA examination in 
April 2007 showed range of motion from 0 to 140 degrees; that is, 
motion was normal.  Moreover, the examiner found no additional 
functional loss due to DeLuca factors.  There is therefore no 
basis for a compensable rating under Codes 5260, 5261.  The 
examiner also expressly noted that knee ligaments were without 
laxity bilaterally.  A compensable rating under Code 5257 is 
therefore not warranted as there is no evidence of subluxation or 
lateral instability.  The report shows no symptomatology other 
than subjective complaints of pain.  There was no documented 
cartilage problems, effusion, or other symptoms to warrant a 
compensable rating under any other rating criteria for the knee.  
There is also no evidence of arthritis as  X-rays from the April 
2007 VA examination shows unremarkable plain films of the left 
knee.
  
VA has recognized that the Veteran has a left knee disability 
causally related to her service.  However, the preponderance of 
the evidence is against a finding that such disability meets the 
criteria for a compensable rating under any applicable diagnostic 
codes.  Should the severity of the disability increase in the 
future, the Veteran may always file a claim for an increased 
rating.  

Extraschedular Rating

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
with the criteria found in the relevant Diagnostic Codes for the 
disability at issue.  In short, the rating criteria contemplate 
not only her symptoms but the severity of her disability.  For 
these reasons, referral for extraschedular consideration is not 
warranted.

Service Connection for Tinnitus

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The VA examination of October 2007 shows current complaints of 
tinnitus which the Veteran related back to service.  Although the 
examiner offered a negative nexus opinion, it appears to be based 
on the examiner's conclusion that there were no complaints of 
tinnitus during service.  However, the Board's review of service 
treatment records reveals an August 2004 health assessment which 
shows that the Veteran checked the appropriate box to indicate 
that she experienced a ringing in her ears.  In other words, the 
examiners negative opinion appears to have been based on an 
inaccurate factual predicate.  Resolving all doubt in the 
Veteran's favor, the Board finds that her current tinnitus is 
causally related to her service and service connection is 
therefore warranted.  

However, the October 2007 examination revealed no pathology 
manifested by an ear ache.  With no current disability manifested 
by ear ache, service connection for left ear ache is not 
warranted. 




ORDER

Entitlement to a compensable rating for service-connected left 
knee patellofemoral pain syndrome is not warranted.  Entitlement 
to service connection for disability manifested by left ear ache 
is not warranted.  To this extent, the appeal is denied.

Entitlement to service connection for tinnitus is warranted.  To 
this extent, the appeal is granted. 


REMAND

The other issue before the Board is entitlement to compensable 
rating for service-connected chronic migraine headaches.  The 
April 2007 VA examination report suggests that further 
development is necessary to ascertain the current severity of the 
headaches.  The report appears to state that the Veteran is 
currently experiencing migraine headaches every two months, with 
nausea and vomiting.  However, no such headaches since service 
were reported.  In order to afford the Veteran full assistance 
with this issue, the Board believes that a current VA examination 
is appropriate to ascertain the severity and frequency of any 
ongoing migraine headaches.  
  
Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be asked to identify 
all private and VA medical treatment for 
migraine headaches since April 2007.  
Appropriate action should be taken to 
obtain any records identified by the 
Veteran. 

2.  Regardless of whether or not the 
Veteran responds to the request for the 
names of medical care providers since 
service, the Veteran should be afforded a 
VA examination to ascertain the current 
severity of her service-connected chronic 
migraine headaches.   It is imperative that 
the claims file be made available to the 
examiner for review.  The examiner should 
clearly report examination findings to 
allow for application of VA rating 
criteria.  

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue of entitlement to a compensable 
rating for service-connected chronic 
migraine headaches.  The RO should then 
issue an appropriate supplemental statement 
of the case and afford an opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


